Order entered August 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00700-CV

                           IN THE INTEREST OF K.B., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-18-00004-W

                                            ORDER
       This accelerated appeal concerns the termination of appellant’s parental rights. Before

the Court is appellee’s August 19, 2019 motion for an extension of time to file its brief on the

merits. We GRANT the motion and extend the time September 9, 2019. We caution appellee

that further extension requests will be disfavored.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE